DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/03/2021 have been considered but they are not persuasive.
On pages 6-7, Applicant argues that,
“Claim 1 recites, in part, to “determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory.” The Examiner admits that Birger fails to teach or suggest this recitation and now cites to Wood as allegedly curing these deficiencies.
Wood is directed to “information and data framework in a content centric network.” Title.
…
Thus, the system in Wood transmits “an interest with a name that is the second content name.... to a remote device.” The system then “receives a second manifest which is a content object.” However, it is unclear from Wood, or the Office Action, how Wood could disclose to “determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory,” as claimed. Wood appears to disclose sending “an interest” to a remote device. It is not clear whether this interest is sent “in response to the media request,” within the context of the claims. It is also not clear from where the “second manifest” is received, or what exactly the “second manifest” is. Wood states that “the system transmits the second manifest or the member content objects to the local application (operation 554).” Para. 75. However, it is not clear how this would relate to “receiv[ing] the media content from the media recorder in response to the media recorder including media content not stored within the memory,” as claimed.
Wood has nothing to do with “a portable media content device for providing media content to remote devices external to a home network” and it appears that once again the 

In response, Examiner respectfully disagrees and submits that the subject matter cited from [0075] and Fig. 5C of Wood to reject the recited limitation of “determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory” is as follows: 
(1) a processor of the content producing device receives a request to read content (in [0075] of Wood, the request is the fourth command including a second content name … thus the second content name is the name of the content to be read according to the request – since the limitation does not require the name of the content, the second content name here is irrelevant), this request , i.e. the fourth command of Wood, is the “media request” in “in response to the media request” recited in the limitation above,
(2) in response to this request, i.e. the received fourth command, the processor “determines whether the requested content is available in a local cache or a storage device accessible to the system” and “If it is not …” (resulting in NO after step 544 of Fig. 5C) which together correspond to the recited “determine, in response to the media request, whether the media recorder includes media content not stored within the memory” recited above. In other words, the local cache or the storage device accessible to the system is the recited memory, 
the system can receive the corresponding member content objects” at step 552 of Fig. 5C – noting that this step is performed in response to a NO result after step 544) from a media recorder, which the remote device of Wood.
As such, Wood clearly teaches the limitation of “determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory.”
Other details in [0075] of Wood are irrelevant because they are not relied upon to teach any recited limitation. In other words, the second manifest, how it is transmitted or received are irrelevant because they are only parts of the mechanism for the processor to receive the requested content at the end. Also, “local application” in Wood is only an application running in the system of the content producing device described in [0075] of Wood.
In short, the Office Action relied upon Wood teaching a conventional way of reading data: 
- receiving a request for the data,
- determining whether the data is stored in local cache, 
if it is, read it and deliver the content, 
if it is not stored in the local cache, read it from an outside source, receive and deliver it.
This way of reading data is efficient and fast because it relies on local cache for some content regardless of whether the system is “a portable media content device for providing media content to remote devices external to a home network” or not.
Applicant’s arguments with respect to other claims on page 8 are moot in view of the discussion of Wood above.
As such, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Birger et al (US 2007/0136778 A1 – hereinafter Birger), Wood et al (US 2017/0091251 A1 – hereinafter Wood), and Caunter et al. (US 2015/0149599 A1 – hereinafter Caunter).
Regarding claim 1, Birger et al discloses a portable media content device (fig 2, 110, para 0088 lines 1 – 3 illustrates a remote control device) for providing media content to remote devices (fig 1B, 150, para 0076 illustrated remote devices) external to a home network (fig 1A, 105, para 0067 illustrates home network with devices connected to 150), the portably media content device, comprising: a (fig 2, 230, para 0088 lines 1 – 7 illustrates a processor (CPU)) in communication with a memory (fig 2, 234 para 0090 line 1 illustrates a memory) configured to maintain media content (para 0090 illustrates maintaining media contents), and a transceiver (fig 2, 258 para 0092 lines 1 – 3 illustrates a transceiver),  the processor configured to: recognize a home network provided at a first location (para 0070 illustrates “The remote control device 110 communicates commands to the Media Center PC via the network “); instruct the transceiver to transmit a media request to an in-home media recorder connected to the home network and at the first location (para 0070 illustrates “The remote control device 110 communicates commands to the Media Center PC via the network 105, and then these are transmitted via the network to the appropriate Media Center Extender.  The IR transceiver coupled to the Media Center Extender then sends the appropriate commands to the playback/input/storage device for that Media Center Extender.”);  store the media content in the memory (fig 2, 234 para 0090 illustrate storing media content in memory).
However Birger et al does not disclose determine, in response to the media request, whether the media recorder includes media content not stored within the memory; receive the media content from the media recorder in response to the media recorder including media content not stored within the memory; recognize a remote device by receiving a content request for media content via a second network from the remote device, the second network being distinct and separate from the home network and not available at the first location; determine whether the remote device has permission to access media content stored in the memory; and transmit the media 
Wood discloses a processor configured to: determine, in response to a media request, whether a media device includes media content not stored within a memory (Fig. 5C; [0075] – in response to a media request for media content that is not stored in a cache memory, e.g. an interest, the request is transmitted to a remote device by a content producing device, at step 546); receive the media content from the media device in response to the media device including media content not stored within the memory (Fig. 5C; [0075] – the content producing device receives the media content from the remote device at step 552).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wood above into the system of Birger in order to serve media content that are not locally stored in the content device by requesting the content from the media recorder.
However, the combination of Birger and Wood above does not disclose recognize a remote device by receiving a content request for media content via a second network from the remote device, the second network being distinct and separate from the home network and not available at the first location; determine whether the remote device has permission to access media content stored in the memory; and transmit the media content in response to the remote device having permission to access the media content.
Caunter teaches a processor configured to recognize a remote device by receiving a content request for media content via a second network from the remote ([0027]-[0029]); determine whether the remote device has permission to access media content stored in a memory ([0027]-[0029]); and transmit the media content in response to the remote device having permission to access the media content ([0027]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Caunter above into the system of Birger and Wood in order to remotely control streaming media selection and authorization between private networks (Caunter: [0003]).
Regarding claim 2, Birger also discloses the portable media content device wherein the content request includes a request to access a listing of content stored within the memory (Fig. 6B, [0127] - illustrating a list to content stored in memory).
Regarding claim 3, Birger also discloses the portable media content device wherein the content request includes a request for specific media content stored within the memory ([0127] - illustrating selecting a specific media content).
Regarding claim 5, Birger and Caunter also disclose the portable media content device (see claim 1 above) except for wherein the media recorder is not in communication with the second network.
However, Caunter also teaches wherein the media recorder is not in communication with the second network ([0029] – arguments presented previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the media recorder is not in communication with the second network as taught by Caunter et al in the system of (Caunter: [0003]).
Regarding claim 6, Birger and Caunter also disclose a portable media hub for wireless transmission of media content (see claim 1 above) except for a speaker.
Furthermore, Birger also discloses a speaker (Fig. 2 - element 235; [0072], lines 1 – 4 – illustrating a speaker).
The motivations for the combining the references have been discussed in claim 1 above.
Claim 7 is rejected based on claim 2 above.
Claim 8 is rejected based on claim 3 above.
Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Birger and Cunningham (iCreation SpeeCup review: Unwieldy speaker streams music, calls, CNET, August. 22, 2013 at https://www.cnet.com/reviews/icreation-speecup-review/).
Regarding claim 10, Birger discloses a portable media content device (Fig. 2 – element 110; [0088], lines 1 – 3 - illustrating a remote control device) for providing media content to remote devices (Fig. 1B – element 150; [0076] - illustrating remote devices) external to a home network (Fig. 1A – element 105; [0067] - illustrating home network with devices connected to 150) the portable media content device, comprising: at least one speaker configured to reproduce audio sounds (Fig. 2 - element 235; [0072], lines 1-4 – illustrating a speaker); a memory configured to maintain media content (Fig. 2 - element 234; [0090], line 1 - illustrating a memory); a rechargeable battery (Fig 2 - element 268; [0097], lines 1-3 – illustrating a battery); a wireless transceiver configured to communicate wirelessly with a remote device (Fig. 2 – element 258; [0092], lines 1-3 - illustrating a wireless transceiver); at least one user interface configured to receive user commands ([0079], lines 11-13 - illustrating a user interface); and a processor configured to receive media content request ([0074]; [0075] – illustrating receiving media content for the media recorder (home network) in response to from the portable media content device); and instruct the wireless transceiver to provide media content to the remote device in response to the media content request ([0070] - illustrating wireless transceiver providing media content to remote device).
However, Birger does not disclose a cylindrical body configured to be received by a vehicle beverage holder.
Cunningham discloses a cylindrical body configured to be received by a vehicle beverage holder (the figure on page 1 shows a media device having a cylindrical body configured to be received by a vehicle beverage holder as further described on page 3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cylindrical body disclosed above by Cunningham into the system of Birger in order to allows easy removal and placement into the holder as the vehicle is moving. 
Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Birger and Cunningham as applied to claim 10 above, and further in view of Robbins et al. (US 2018/0255437 A1 – hereinafter Robbins).
(see claim 10 above) except for at least one strap attached to the cylindrical body.
However Robbins et al teaches at least one strap attached to the cylindrical body (Fig. 2; [0037] - illustrating a communication device 200 and cylindrical body 210 and [0038] illustrating a strap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Robbins above into the system of Birger et al and Cunningham in order to provide an attachment mechanism to the device so that users can easily attach the device to a location which is convenient to the users. 
Claims 12-14 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Birger and Cunningham as applied to claim 10 above, and further in view of Caunter.
Regarding claim 12, Birger and Cunningham disclose the portable media content device (see claim 10 above)., in which Birger also discloses the processor is configured to: recognize a first network provided at a first location; instruct the wireless transceiver to transmit a media request to an in-home media recorder connected to the home network and at the first location; store the media content in the memory (see claim 1 above). Also Birger discloses the processor is configured to receive, in response to the media request, media content from the media recorder ([0074]-[0075] - receiving media content for the media recorder (home network) in response to from the portable media content device). 

Caunter teaches a processor configured to recognize a remote device by receiving a content request for media content via a second network from the remote device ([0027]-[0029]), the second network being distinct and separate from the home network and not available at the first location ([0027]-[0029]); determine whether the remote device has permission to access media content stored in the memory; and transmit the media content in response to the remote device having permission to access the media content ([0027]-[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Caunter above into the device taught by Birger and Cunningham in order to remotely control streaming media selection and authorization between private networks (Caunter: [0003]).
Regarding claim 13, Birger, Cunningham, and Caunter also disclose the portable media content device (see claim 12 above), in which Birger also discloses the portable media content device wherein the content request includes a request to access a listing of content stored within the memory (Fig. 6B; [0127] - a list to content stored in memory).
(see claim 12 above), in which Birger also discloses the content request includes a request for specific media content stored within the memory ([0127] -selecting a specific media content).
Regarding claim 16, Birger, Cunningham, and Caunter also disclose the portable 
media content device (see claim 12 above), in which Caunter also discloses the media recorder is not in communication with the second network ([0029] - argument presented previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings by Caunter discussed above into the device taught by Birger and Cunningham in order to remotely control streaming media selection and authorization between private networks (Caunter: [0003]).
Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Birger, Cunningham, and Caunter as applied to claims 10-14 and 16 above, and further in view of Wood.
Regarding claim 15, Birger, Cunningham, and Caunter also disclose the portable 
media content device (see claim 12 above) except for the processor is further  configured to determine, in response to the media request, whether the media recorder includes new media content not stored within the memory; and receive the new media content from the media recorder in response to the media recorder including media content not stored within the memory. 

(Fig. 5C; [0075] – in response to a media request for media content that is not stored in a cache memory, e.g. an interest, the request is transmitted to a remote device by a content producing device, at step 546); receive the media content from the media device in response to the media device including media content not stored within the memory (Fig. 5C; [0075] – the content producing device receives the media content from the remote device at step 552).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wood above into the device taught by Birger, Cunningham, and Caunter in order to serve media content that are not locally stored in the content device by requesting the content from the media recorder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HUNG Q DANG/Primary Examiner, Art Unit 2484